U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53080 AFH ACQUISITION XII, Inc. (Exact name of registrant as specified in its charter) Delaware 42-1743437 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9595 Wilshire Blvd., Suite 700, Beverly Hills, CA 90212 (Address of principal executive offices) (310) 492-9898 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo ¨. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ¨No ¨. APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,000,000 shares of common stock, par value $.001 per share, outstanding as of June 14, 2011. AFH ACQUISITION XII, Inc. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: 1 Balance Sheets at April 30, 2011 (Unaudited) and October 31, 2010 F-1 Statements of Changes in Stockholder’s Deficit for the Cumulative Period from October 18, 2007 (Inception) to April 30, 2011 (Unaudited) F-2 Statements of Operations for the Three and Six Months Ended April 30, 2011 and 2010and for the Cumulative Period from October 18, 2007 (Inception) to April 30, 2011 (Unaudited) F-3 Statements of Cash Flows for the Six Months Ended April 30, 2011 and 2010 and for the Cumulative Period from October 18, 2007 (Inception) to April 30, 2011 (Unaudited) F-4 Notes to Financial Statements F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 3 Item 4. Controls and Procedures 3 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 4 Item 1A. Risk Factors 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. (Removed and Reserved) 4 Item 5. Other Information 4 Item 6. Exhibits 4 Signatures 5 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. AFH ACQUISITION XII, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA FINANCIAL REPORTS AT APRIL 30, 2011 1 AFH ACQUISITION XII, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA TABLE OF CONTENTS Balance Sheets at April 30, 2011 (Unaudited) and October 31, 2010 F-1 Statement of Changes in Stockholder’s Deficit for the Period from Date of Inception (October 18, 2007) through April 30, 2011 (Unaudited) F-2 Statements of Operations for the Three and Six Months Ended April 30, 2011 and 2010 and for the Period from Date of Inception (October 18 2007) through April 30, 2011 (Unaudited) F-3 Statements of Cash Flows for the Three and Six Months Ended April 30, 2011 and 2010 and for the Period from Date of Inception (October 18, 2007) through April 30, 2011 (Unaudited) F-4 Notes to Financial Statements F-5 – F-8 AFH ACQUISITION XII, INC. (A DEVELOPMENT STAGE COMPANY) (A DELAWARE CORPORATION) Beverly Hills, CA BALANCE SHEETS (Unaudited) April 30, October 31, ASSETS Cash and Cash Equivalents — — Total Assets $
